Name: Commission Regulation (EC) No 1649/96 of 16 August 1996 on the transitional measures applicable in Austria in the wine sector for the 1996/97 wine year
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  agricultural structures and production;  food technology;  beverages and sugar;  Europe
 Date Published: nan

 No L 207/8 IEN Official Journal of the European Communities 17. 8 . 96 COMMISSION REGULATION (EC) No 1649/96 of 16 August 1996 on the transitional measures applicable in Austria in the wine sector for the 1996/97 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden and in particular Article 149 ( 1 ) thereof, Whereas Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 592/96 (2), lays down the basic rules for the management of the market in that sector; whereas, in particular, Article 1 (6) thereof lays down that the wine year lasts from 1 September to 31 August; Regulation (EEC) No 822/87 and at the same time special provisions appropriate to that situation should be adopted; Whereas, to respond to the current absence of suitable distillation structures for wine-making by-products in Austria, that Member State's producers should be exempted from the distillation obligation laid down by Article 35 of the above Regulation and at the same time, in order to establish equitable treatment for all Com ­ munity producers, they should be obliged to withdraw those by-products under supervision ; Whereas the overpressing of grapes, whether crushed or not, and of wine lees should also be avoided; whereas the marcs and lees withdrawn under supervision must present the minimum characteristics required by Commission Regulation (EEC) No 3105/88 (4), as last amended by Regulation (EC) No 2365/95 (*); whereas the impact of that operation should be equivalent to that of normal legal instruments; Whereas the development of the situation on the Austrian wine market, and in particular the current phase of transi ­ tion to the Community arrangements, should be moni ­ tored with a view to facilitating that transition ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas, by virtue of the abovementioned Act of Acces ­ sion, the common organization of the market in wine has applied in Austria since the moment of accession; whereas, however, the Commission, by Regulation (EC) No 1834/95 of 26 July 1995 on transitional measures applicable in Austria in the wine-growing sector (3), post ­ poned the whole application of important market mana ­ gement measures; HAS ADOPTED THIS REGULATION: Whereas the compulsory distillation measures imposed on Community table wine producers pursuant to Article 39 of Regulation (EEC) No 822/87 require the setting up of a large administrative organization; whereas, moreover, if the measure in question were to be initiated in Austria its impact would be negligible given the small proportion of table wine by comparison with quality wine; whereas, therefore, producers should be exempted from that distil ­ lation obligation for the 1996/97 wine year; whereas, however, given that they could be eligible for other forms of voluntary distillation , a distillation price and an ad hoc wine quantity should be fixed for Austrian producers taking account of the possibility that compulsory distilla ­ tion may not be applied; Article 1 1 . Without prejudice to the special transitional measures laid down in the Act of Accession, the measures provided for in Articles 35 and 39 of Regulation (EEC) No 822/87 shall not apply in Austria in the 1996/97 wine year. 2 . However, notwithstanding paragraph 1 , any legal or natural person or group of persons processing grapes harvested in Austria shall be obliged to withdraw under supervision the by-products of such processing. Such Whereas, to smooth the transition from the former national arrangements to the Community arrangements and to ensure stability on the market in Austrian wines, wine producers in Austria should be exempted from the distillation obligation laid down in Articles 35 and 39 of (') OJ No L 84, 27. 3 . 1987, p. 1 . (4 OJ No L 206, 16 . 8 . 1996, p. 31 . (3) OJ No L 175, 27. 7. 1995, p. 57. 0 OJ No L 277, 8 . 10 . 1988 , p . 21 . 0 OJ No L 241 , 10 . 10 . 1995, p . 17 . 17. 8 . 96 EN Official Journal of the European Communities No L 207/9 by-products shall present the minimum characteristics required by Regulation (EEC) No 3105/88 . The compe ­ tent Austrian authorities shall adopt suitable national measures to ensure the proper application of this measure . 3 . Where the voluntary distillation measures laid down in Articles 38 and 42 of Regulation (EEC) No 822/87 are initiated, the Commission shall , in establishing the quan ­ tities of wine concerned, the prices and aids in Austria, take account of the impact of compulsory distillation on producers ' incomes in that Member State . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 August 1996 . For the Commission Martin BANGEMANN Member of the Commission